Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amend the claims as follows:
Claim 1. A method of screening for colorectal cancer (CRC) comprising:
detecting methionine aminopeptidase 2 (MetAP2) levels in a non-tumor sample from an individual at risk of developing CRC, said non-tumor sample selected from the group consisting of peripheral blood, peripheral blood mononuclear cells, neutrophils, and lymphocytes;
identifying individuals based on the MetAP2 levels in their non-tumor samples above a threshold value corresponding to MetAP2 levels for a healthy individual; and
examining the individual with MetAP2 levels above the threshold value by colonoscopy or sigmoidoscopy for CRC.

Reasons for Allowance
Claim 1 is allowed.  The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment and response filed on 06/29/2022 has been fully considered and entered.
The previous rejections of claims 5 and 6 are moot in light of the cancellation of the claims in the amendment filed on 06/29/2022.
The previous rejections of claim 1 under 35 U.S.C 101 and 35 U.S.C 112(b) are withdrawn in light of the claim amendment filed on 06/29/2022.
Claim 1 is amended via an Examiner’s amendment to correct a grammatical error. The word “to” is missing between corresponding and MetAP2 in line 8. An extraneous “:” after ‘of’ in line 5 is also deleted.

The closest prior art is Sharma (US 2010/0068731), Selvakumar (BBA, 2006), Tucker (Oncogene, 2008) and Grdisa (Int. J. Biochem, 1991).
Sharma teaches diagnostic methods for detection of colorectal cancer (abstract).  Sharma teaches levels of NMT is highly elevated in colorectal cancer and teaches determining levels of NMT in non-tumor samples such as peripheral blood, including PBMCs and correlating the levels of NMT to incidence of colorectal cancer in an individual (see Ex. 2).  Sharma teaches colorectal cancer is detected by performing a colonoscopy to collect a tissue sample and performing protein analysis on the tissue sample (par. [0008,0038]).
Sharma does not teach co-relating the levels of MetAP2 to incidence of colorectal cancer.
Selvakumar teaches MetAP2 plays a critical role in regulation of post-translational processing and is highly expressed in human colorectal cancer tissues and colon cancer cell lines.  Selvakumar teaches pp60c-src (an oncoprotein in colorectal cancer) expression was co-related with the expression of MetAP2 and NMT (abstract). Selvakumar teaches pp60c-src is myristoylated and overexpressed in colorectal cancer and is important in tumorigenesis (pg. 150 col.2 para. 3, pg. 151 col. 2, Fig. 2,3).  
Tucker teaches that ectopic expression of MetAP2 in cells caused transformation of cells and contributes to tumorigenesis (see abstract, Fig. 2) and teaches MetAP2 is overexpressed in cancer tissue (Fig. 5). 
Grdisa et al. disclose that methionine aminopeptidases are expressed in the cytosols in PBMCs in human peripheral blood (see abstract, pg. 341 col. 1 para. 2 and Fig.1 - shows that methionine aminopeptidase activity is prominent in peripheral monocytes and lymphocytes)
The cited prior art teaches MetAP2 levels are elevated in cancers and/or MetAP2 levels in colorectal cancer cells was co-related with oncoprotein pp60c-src. The prior art does not teach elevated levels of MetAP2 in non-cancerous cells to be indicative of colorectal cancer as recited in instant claim 1. Therefore, the method recited in instant claim 1 is non-obvious over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657